PER CURIAM: *
Andrew Phillips Nichols, federal prisoner # 07945-010, was convicted of producing visual depictions of child pornography, in violation of 18 U.S.C. § 2251(a) and (e), and was sentenced to 210 months of imprisonment and a lifetime of supervised release. He appeals the dismissal of his 28 U.S.C. § 2241 petition in which he argued that he is actually innocent of the offense of conviction. His conclusional argument that the savings clause of 28 U.S.C. § 2255(e) is unconstitutionally vague fails to show that the district court erred in *325dismissing his § 2241 petition. See Pack v. Yusuff, 218 F.3d 448, 451-52 (5th Cir. 2000).
The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.